Title: Jonathan Williams to the Commissioners, 3 July 1778
From: Williams, Jonathan
To: First Joint Commission at Paris,Adams, John


     
      Honble Gentlemen
      Passy. July 3. 1778
     
     Agreeable to your verbal order I have given Directions to stop the Reparation of the Arms at Nantes, paying the Workmen their Wages Gratifications and Conduct Money according to agreement. I beg to know if this is agreeable. I am very respectfully Hon Gentlemen Your most obedt Servant
     
      Jona Williams
     
    